Citation Nr: 0025559	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  97-27 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from January 1951 to May 
1951.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a March 1997 rating decision of the Department of 
Veterans Affairs (VA) regional office (RO) in Columbia, South 
Carolina, that granted the veteran's claim of service 
connection for PTSD and assigned a 10 percent evaluation.  In 
a subsequent rating decision in October 1997, the RO 
increased the veteran's evaluation for PTSD to 30 percent 
disabling.  This matter was previously before the Board in 
April 1999 at which time it was remanded to the RO for due 
process development.  


REMAND

There appears to be outstanding medical records regarding 
treatment for the veteran's PTSD that have not as yet been 
requested or incorporated into the claims file.  In this 
respect, the last request that the RO made for pertinent (VA) 
medical records was in January 1997.  However, evidence 
received subsequent to this request show that the veteran has 
continued to receive medical care for his PTSD.  

More specifically, the veteran stated in a substantive appeal 
dated in August 1997 that he was under the care of a doctor 
for PTSD and that he attended counseling on a weekly basis.  
And, at a recent VA examination in December 1999, the 
examiner reported that up until one and a half years ago the 
veteran had attended group therapy for three years at the 
Greenwood VA medical center (VAMC).  He also reported that 
the veteran was attending the Uptown VAMC once every three 
months and was being seen by a psychiatrist. 

VA case law has repeatedly held that fulfillment of VA's 
statutory duty to assist includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical statement so that the 
evaluation of the claimed disability will be a fully informed 
one.  Pond v. West, 12 Vet. App. 341, 346 (1999); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Unfortunately, in this 
case the examiner who performed the most recent VA 
examination in December 1999 did not have the benefit of 
reviewing any treatment records that pertain to the veteran's 
PTSD since early 1997.  It follows that any such records, if 
obtained, would be instrumental in evaluating the veteran's 
increased rating claim for PTSD.  Since the missing evidence 
in this case includes VA medical records, such records are 
within the Secretary's control and could reasonably be 
expected to be part of the record.  Thus, they are deemed to 
be constructively part of the record on appeal and must be 
obtained.  Dunn v. West, 11 Vet. App. 462, 466 (1998); Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  

In regard to private medical evidence, the claims file 
contains an April 1997 medical record from Edwin Donald 
Ayers, Ph.D. entitled Counseling Consortium for PTSD.  This 
record was submitted by the veteran and includes different 
types of recommended intervention treatment for the veteran 
including individual counseling, group counseling, sleep 
management training and behavior modification.  Any 
additional medical records regarding treatment with Dr. Ayers 
or treatment referred by Dr. Ayers should be obtained.  
Murinsack v. Derwinski, 2 Vet. App. 363 (1992).

After all available medical evidence has been obtained and 
incorporated into the claims file, another VA examination 
with respect to the degree of severity of the veteran's PTSD 
should be obtained which takes into account all relevant 
medical evidence.  Pond, supra; Green, supra.   

Lastly, since the this appeal stems from the original grant 
of service connection for PTSD, it is important that the 
veteran's claims file be as complete as possible since 
separate ratings may be assigned for separate periods of time 
based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

Accordingly, this case is REMANDED to the RO for the 
following action:

1. The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran's PTSD up to the present time.  
This should specifically include any 
outstanding records from the Greenwood 
VAMC; the Uptown VAMC; Dr. Ayres; and 
from any other facility or source 
identified by the veteran. In the 
event that the requested records are 
not available, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2. After associating with the claims file 
all available records received 
pursuant to the above-requested 
development, the RO should make 
arrangements to have the veteran 
undergo a new VA psychiatric 
examination to determine the current 
symptomatology and degree of severity 
of his PTSD.  It is imperative that 
the physician who is designated to 
examine the veteran review the 
evidence in his claims folder, 
including a complete copy of this 
REMAND Order.  All appropriate tests 
and studies should be conducted.  The 
examiner should provide a GAF score 
and explain what the score represents.

3. To help avoid a future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND Order.  If any action is 
not undertaken, or is taken in a 
deficient manner, appropriate 
corrective action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

4. After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should readjudicate the veteran's 
claim for a rating in excess of 30 
percent for PTSD on the basis of all 
pertinent evidence of record and legal 
authority.  The old as well as the new 
criteria for rating psychiatric 
disabilities must be considered, and 
the version which is most favorable to 
the veteran must be applied in 
adjudicating his claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  
The propriety of "staged rating" as 
set forth in Fenderson should also be 
considered.  The RO should provide 
adequate reasons and bases for its 
determinations, citing all governing 
legal authority and precedent, and 
addressing all issues and concerns 
that are noted in this REMAND Order.

5. If the benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished an 
Supplement Statement of the Case, and 
given an opportunity to submit written 
or other argument in response thereto, 
before his case is returned to the 
Board for further appellate 
consideration.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed and has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




